USCA4 Appeal: 22-1134      Doc: 10         Filed: 09/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1134


        COURTNEY LAMONT EDMOND,

                            Plaintiff - Appellant,

                     v.

        WELLS FARGO CLEARING SERVICES, LLC,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:21-cv-00139-JAG)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Courtney Lamont Edmond, Appellant Pro Se. Frederick Thomas Smith, SEYFARTH
        SHAW, LLP, Charlotte, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1134      Doc: 10        Filed: 09/26/2022     Pg: 2 of 2




        PER CURIAM:

               Courtney Lamont Edmond appeals the district court’s order granting Defendant’s

        motion for summary judgment in Edmond’s civil action filed pursuant to Title VII of the

        Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17, and 42 U.S.C.

        § 1981. We have reviewed the record and find no reversible error. Accordingly, we affirm

        the district court’s judgment. Edmond v. Wells Fargo Clearing Servs., No. 3:21-cv-00139-

        JAG (E.D. Va. Feb. 3, 2022). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    2